Third District Court of Appeal
                                 State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2248
                       Lower Tribunal No. 21-13773
                          ________________


                              Herman Bryan,
                                Appellant,

                                       vs.

                              GL3, LLC, etc.,
                                Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Ovide Val, for appellant.

     Law Firm of Gary M. Singer, P.A., and Gary M. Singer (Fort
Lauderdale), for appellee.


Before FERNANDEZ, C.J., and SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.